             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )       Case No. CR-18-159-D
                                          )
DR. JAMES M. FERRIS, M.D., and            )
KATHERINE DOSSEY,                         )
                                          )
                     Defendants.          )

                                         ORDER

       Before the Court is Defendant Katherine Dossey’s Motion to Strike Surplusage;

Alternative Motion in Limine [Doc. No. 51], filed pursuant to FED. R. CRIM. P. 7(d).

Defendant James Ferris adopted the motion [Doc. Nos. 71, 75]. The United States has

responded [Doc. Nos. 70, 76]. The matter is fully briefed and at issue.

                                     BACKGROUND

       Katherine Dossey, a licensed pharmacist, and Dr. Ferris, a licensed physician,

(“Defendants”) are charged in a 103-count Indictment with distributing controlled

substances outside the usual course of professional medical practice, in violation of 21

U.S.C. § 841(a)(1), and Medicare fraud, in violation of 18 U.S.C. § 1347. [Doc. No. 1].

Defendants argue that the Introduction to the Indictment [Doc. No. 1 at ¶¶ 1-9] is

surplusage and should be stricken because it defines the law of the case. “Even if accurate,”

Defendants assert that these paragraphs are prejudicial, confusing, and invade the province

of the Court by defining the law and the province of the jury by predetermining facts. In

the alternative, Defendants ask the Court to provide only a summary of the Indictment to
the jury without the legal definitions and citations.       The United States asserts that

paragraphs one through nine are clearly relevant to the charges at issue and are not

inflammatory or prejudicial.

                               STANDARD OF DECISION

       Pursuant to FED. R. CIV. P. 7(d), a district court has the discretionary authority, upon

a defendant’s motion, to “strike surplusage from the indictment or information.”

Surplusage is generally defined as language in an indictment which “goes beyond alleging

the elements of the offense.” United States v. Harper, 579 F.2d 1235, 1239 (10th Cir. 1978).

A court is not, however, required to strike all surplusage, as the decision to do so is

discretionary. “Acting in its discretion, a district court may strike as surplusage allegations

not relevant to the charge at issue and inflammatory and prejudicial to the defendant.”

United States v. Collins, 920 F.2d 619, 631 (10th Cir. 1990) (emphasis added); see also

United States v. Brooks, 438 F.3d 1231, 1237 (10th Cir. 2006) (a trial court “may strike

from an indictment allegations which are both independent of and unnecessary to the

offense on which a conviction ultimately rests.”).

       In United States v. Gressett, the defendant, who was charged with bank fraud, asked

the court to strike as surplusage all references to alleged violations of federal regulations

and internal banking policies. Gressett, 773 F. Supp. 270, 274 (D. Kan. 1991). The district

court found that such references were relevant to the defendant’s intent and motive in

structuring the transactions, and denied the motion to strike surplusage. Id; see also United

States v. Simpson, Case No. CR-09-249, 2011 WL 2880885, at *17 (N.D. Tex. July 15,

2011) (the defendant’s assertion that the introduction of the indictment was surplusage

                                              2
because it made statements about the law that were not elements of the offense did not

amount to a showing that the surplusage was irrelevant, inflammatory, and prejudicial);

United States v. Salahmand, Case No. CR-08-192, 2009 WL 10680698, at *1-2 (D.D.C.

May 12, 2009) (references to medical licensing requirements and to the defendant’s alleged

failure to obtain licenses to write prescriptions for controlled substances were relevant and

non-prejudicial, and thus, would not be stricken as surplusage); United States v. Vogel,

Case No. CR-08-224, 2010 WL 2465359, at *3 (E.D. Tex. May 21, 2010) (language in the

indictment was relevant to the charges against the defendants because the Controlled

Substances Act incorporates state law to define what constitutes legitimate professional

medical practice).

                                      DISCUSSION

       Defendants seek to strike as surplusage paragraphs one through nine of the

Indictment. The first paragraph explains that under the Controlled Substances Act, 21

U.S.C. § 801 et seq., controlled substances are listed according to Schedules. Paragraph

two identifies Schedule II controlled substances by name. Paragraph three states that a

licensed physician must have a Drug Enforcement Administration number to prescribe

controlled substances. Citing to 21 C.F.R. §§ 1306.5(a) and (f), paragraph four describes

the way a prescription for a controlled substance should be written.

       Paragraph five, which cites to 21 C.F.R. § 1306.04(a), provides that “a prescription

for a controlled substance … must be issued for a legitimate medical purpose by an

individual practitioner acting in the usual course of his professional practice.” [Doc. No.

1 at ¶ 5]. Responsibilities rest on both the prescribing physician and the pharmacist who

                                             3
fills the prescription. Paragraph five further states that an order purporting to be a

prescription that is not issued in the usual course of professional treatment is not a valid

prescription, and “the person knowingly filling such a purported prescription, as well as

the person issuing it, shall be subject to the penalties provided for violations of the

provisions of law relating to controlled substances.” Id.

       Paragraphs six, eight, and nine cite to corresponding Oklahoma state law provisions

regarding the way a prescription for a controlled substance should be written. Paragraph

seven again cites to the federal regulations and indicates that refilling a prescription for a

Schedule II controlled substance is prohibited. 21 C.F.R. § 1306.12(a).

       Section 841(a)(1) makes it “unlawful for any person knowingly or intentionally to

manufacture, distribute, or dispense … a controlled substance” unless that person is a

registered person acting pursuant to a valid prescription. See 21 U.S.C. §§ 841(a)(1) and

822(b). For a prescription to be valid, it “must be issued for a legitimate medical purpose

by an individual practitioner acting in the usual course of his professional practice.” 21

C.F.R. § 1306.04(a). Specifically, the United States must prove that (1) Defendants

distributed or dispensed controlled substances; (2) Defendants acted knowingly and

intentionally; and (3) Defendants’ actions were not for legitimate medical purposes in the

usual course of professional medical practice or were beyond the bounds of medical

practice. United States v. Schneider, 704 F.3d 1287, 1295 (10th Cir. 2013); see also United

States v. Nelson, 383 F.3d 1227, 1231-1232 (10th Cir. 2004) (“A practitioner has unlawfully

distributed a controlled substance if she prescribes the substance either outside the usual

course of medical practice or without a legitimate medical purpose.”).

                                              4
       The United States argues that the language that Defendants want stricken goes

directly to the third element, which alleges that Defendants distributed prescription

narcotics outside the usual course of professional practice. The Court agrees that the

language in question is relevant to the charges against Defendants. Further, the challenged

language provides important and relevant information necessary to place Defendants’

alleged actions in context. The Indictment alleges that Dr. Ferris signed stacks of blank

prescriptions and gave them to Dossey, who in turn completed the blank prescriptions with

information for Schedule II drugs and filled the prescriptions. “Dossey continued to write

and ‘refill’ Schedule II prescriptions every 30 days as a ‘standing order’ without a specific

prior request or direction by Ferris and without a request by the patient.” [Doc. No. 1 at ¶

25(e)]. The contested language includes federal regulations, addressing the standards for

usual and professional practice by physicians and pharmacists and the legal parameters for

writing and filling a valid Schedule II prescription.

       Further, the references to Oklahoma law in the Indictment are relevant to the

charges. The Controlled Substances Act incorporates state law to define what constitutes

legitimate professional medical practice. See Gonzales v. Oregon, 546 U.S. 243, 270

(2006); see also 21 U.S.C. § 823(f) (The Attorney General can register a physician to

dispense Schedule II controlled substances “if the applicant is authorized to dispense …

controlled substances under the laws of the State in which he practices.”); 21 C.F.R. §

1306.03(a) (To prescribe controlled substances, a doctor must be authorized “to prescribe

controlled substances by the jurisdiction in which he is licensed to practice his

profession.”).

                                              5
         Moreover, Defendants do not assert that the statutory and regulatory language cited

in the Indictment is inaccurate.         “[B]ackground information that is relevant is not

considered surplusage.” United States v. Colon-Ledee, 785 F. Supp. 2d 1, 2 (D.P.R. 2010).

The defendant in Colon-Ledee argued that the government’s interpretation of the

Bankruptcy Code was “a self-serving introduction” and should be stricken as surplusage.

Id. The court, however, found that the defendant had failed to “point out any specific

deficiencies or inaccuracies in the indictment’s summary of bankruptcy law” and that the

explanation of bankruptcy procedure was relevant to the charges. Id. at 2-3.

         In addition, the Court finds that the language is not inflammatory, nor does it carry

a substantial risk of prejudicing Defendants. Again, Defendants do not contend that the

United States has misstated the law in the Introduction. Any potential prejudice resulting

from the inclusion of the Introduction can be cured by appropriate limiting jury

instructions. See, e.g., United States v. Austin, 1992 WL 738548, at *2 (10th Cir. Nov. 12,

1992) (unpublished)1 (no prejudice where the district court instructed the jury that the

indictment was not evidence and that the jury should consider only the evidence). It is the

Tenth Circuit’s view that “a proper covering instruction with respect to the indictment goes

a long way toward curing any potential for prejudice created by giving the indictment to

the jury.” United States v. Klein, 93 F.3d 698, 704 (10th Cir. 1996). It is the practice of

this Court in all criminal trials to provide limiting instructions regarding the Indictment,

and the Court will do so in this case.


1
    Unpublished opinion cited pursuant to FED. R. APP. P. 32.1(a) and 10TH CIR. R. 32.1.

                                                6
                                  CONCLUSION

      Based on the foregoing, Defendant Katherine Dossey’s Motion to Strike

Surplusage; Alternative Motion in Limine [Doc. No. 51], which Defendant James Ferris

adopted [Doc. Nos. 71, 75], is DENIED.

      IT IS SO ORDERED this 20th day of August 2019.




                                         7
